Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-4,6,8-15,17-18,20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-16,19 of U.S. Patent No. 10,489,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims as described below.

043’ teaches:
1. A method, comprising steps of: acquiring information relating to at least one of a user and a user environment wherein at least a portion of the information is acquired via user input and further wherein the acquiring information comprises capturing one or more user images by using one or more imaging components on a user device (Claim 1 lines 32-36) and capturing one or more audio streams of the user environment using one or more acoustic components on the user device (Claim 6 lines 1-5);
determining a user cognitive state based on the acquired information (Claim 1 lines 39-41), wherein determining the user cognitive state comprises analyzing the one or more images of the user and the one or more audio streams of the user utilizing at least one of a biometric technique, and a facial expression analysis technique (Claim 4 lines 60-64, See also Claim 6 lines 4-6); 
automatically configuring a graphical control element based on the user cognitive state, wherein the graphical control element comprises a scrollbar (Claim 1 lines 43-44), and further wherein automatically configuring the graphical control element comprises adjusting at least one of a shape and a texture of slider of the scrollbar (Claim 1 lines 45-47); and 
automatically presenting the graphical control element on a display interface of the user device to control viewing of content displayed on the user device (Claim 1 lines 48-50); 
wherein the steps are performed by at least one processor device coupled to a memory implemented in the user device (Claim 1 lines 50-53).  

3. The method of claim 1, wherein the user cognitive state comprises at least one of a user cohort and a user distraction level (Claim 2 lines 54-56).  

wherein the step of acquiring information further comprises acquiring information relating to the user environment (Claim 5 lines 65-67).  

6. The method of claim 1, wherein the step of acquiring information further comprises acquiring information relating to the user environment and acquiring user activity level based on at least one of a number of open windows on the user device and a user activity schedule from a calendar using one or more processors implemented in the user device (Claim 7 lines 6-13).  

8. The method of claim 2, wherein the step of automatically configuring the graphical control element comprises adjusting a responsivity level of the scrollbar (Claim 8 lines 14-16).

9. The method of claim 8, wherein adjusting the responsivity level of the scrollbar comprises changing a viscosity of scrolling based on a risk computation (Claim 9 lines 17-19).

10. The method of claim 1, wherein the information is acquired from a database comprising characteristics of one or more cohorts, characteristics of one or more users and historical data associated with the one or more cohorts and one or more users (Claim 10 lines 20-24).  

comprising learning the user cognitive state based on at least one of the characteristics and the historical data (Claim 11 lines 25-27).  

12. The method of claim 1, further comprising automatically configuring the graphical control element based on a user context (Claim 12 lines 28-30).  

13. The method of claim 1, further comprising repeating the acquiring step, monitoring the user cognitive state periodically (Claim 13 lines 31-33).  

14. The method of claim 13, further comprising automatically reconfiguring the graphical control element periodically (Claim 14 lines 34-36)
16/595625
15
16
17
18
19
20
21


10489043
16

8
19

8
6






Claims 2,16,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-16,19 of U.S. Patent No. 10,489,043 in view of Dow et al (“Dow”, US 10,139,904).

As per claims 2, 16, and 19, US 10,489,043 fails to particularly point out wherein the reading speed is measured using facial expression. However, Dow teaches the wherein the facial expression analysis technique measure the user reading speed (see figure 4, Column 6 lines 19-47, gaze point, and facial information. See also Column 7 lines 15-58, device monitors the user’s facial expression and reduces the display speed in response to detecting facial expressions indicative of stress or frustration or anger.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teaching of Dow with the method of 10,489,043. Motivation to do so would have be to more accurately predict a cognitive state by utilizing more than one monitoring metric. By simply using an eye gaze technique the system would be unaware if the user is distracted/bored or in fact frustrated. This distinguishing factor can lead to effectiveness in positively increasing or decreasing reading speed. 

Response to Arguments
Applicant’s arguments, filed 12/23/2020, with respect to the rejections under 103 have been fully considered and are persuasive.  The art rejection under 35 USC 103 has been withdrawn. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198